DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-14 & 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (# US 2008/0254265) in view of Yoshida et al. (# US 2011/0257309).
Ito et al. discloses:
1. A water-based ink (see Abstract) comprising water-insoluble polymer particles (A) ([0096]-[0103]), an organic solvent (B) (see Abstract; [0156]-[0161]) and water (see Abstract; [0155]), in which: 

the water-insoluble polymer particles (A) are in the form of pigment-free polymer particles; further comprising a pigment ([0096]-[0109]);
the pigment is present in the water-based ink in the form of particles formed by dispersing the pigment with a polymer dispersant ([0085]-[0095]); 
an average particle size of the water-insoluble polymer particles (A) is not less than 5 nm and not more than 90 nm (25 to 250 nm; [0153]), and an average particle size of the particles formed by dispersing the pigment with the polymer dispersant is not less than 95 nm and not more than 200 nm (110 nm; [0190]; 150 nm; [0193]); 
the organic solvent (B) comprises a polyhydric alcohol ether (triethylene glycol monobutyl ether; [0068]; [0070]; see claim 8), and 
wherein a mass ratio of the organic solvent (B) to the water-insoluble polymer particles (A) [organic solvent (B)/water-insoluble polymer particles (A)] is not less than 2 and not more than 20 (solvent: 0.25% to 15%; [0161]/5 to 45% [0143]; i.e 15% solvent/5% polymer= 3).

2. The water-based ink according to claim 1, wherein a content of the organic solvent (B) in the water-based ink is not less than 10% by mass and not more than 40% by mass (0.25 to 15%; [0161])
4. The water-based ink according to claim 1, wherein a content of a trivalent or higher-valent polyhydric alcohol in the water-based ink is not more than 5% by mass (see Examples).

6. The water-based ink according to claim 1, wherein the polyhydric alcohol ether is at least one compound selected from the group consisting of diethylene glycol monomethyl ether, diethylene glycol monoethyl ether, diethylene glycol monoisopropyl ether, diethylene glycol monobutyl ether, diethylene glycol monoisobutyl ether, dipropylene glycol monomethyl ether and triethylene glycol monobutyl ether ([0068]).
7. The water-based ink according to claim 1, wherein the water insoluble polymer particles (A) are in the form of pigment free polymer particles a mass ratio of the pigment to the polymer particles (A) [pigment/polymer particles (A)] in the water-based ink is not less than 0.5 and not more than 4 ([0154]; see Examples).
12. The water-based ink according to claim 1, wherein a content of the polyhydric alcohol ether in the organic solvent (B) is not less than 60% by mass (3 to 70%; [0158]).
13. The water-based ink according to claim 1, wherein the polymer constituting the water-insoluble polymer particles (A) is a crosslinked polymer (Al) obtained by crosslinking an uncrosslinked polymer (al) with a crosslinking agent, and the crosslinking agent is a polyglycidyl ether ([0140]-0143]) compound of a polyhydric alcohol comprising a hydrocarbon group having not less than 3 and not more than 8 carbon atoms (1 to 4 carbon atom; [0068]).
14. The water-based ink according to claim 1 for ink-jet printing (see Abstract; [0229]-[0249]).

18. The water-based ink according to claim 13, wherein an acid value of the uncrosslinked polymer (al) is not less than 5 mgKOH/g and not more than 320 mgKOH/g (30 to 125 mg KOH/g; [0098]).
19. The water-based ink according to claim 13, wherein the uncrosslinked polymer (al) is a carboxy group-containing uncrosslinked polymer that comprises a constitutional unit derived from (al-1) a carboxylic acid monomer and a constitutional unit derived from (al-2) a hydrophobic monomer ([0102]-[0144]).
20. The water-based ink according to claim 13, wherein a weight-average molecular weight of the uncrosslinked polymer (al) is not less than 3,000 and not more than 100,000 (1,000 to 200,000; [0099]).
21. The water-based ink according to claim 1, wherein a content of water in the water-based ink is not less than 40% by mass and not more than 85% by mass (see Examples).
22. The water-based ink according to claim 1, wherein a content of the pigment in the water-based ink is not less than 1% by mass and not more than 15% by mass (0.5 to 15%; [0154]).
23. The water-based ink according to claim 1, wherein a content of the polymer particles (A) in the water-based ink is not less than 0.5% by mass and not more than 10% by mass (5 to 45%; [0143]).

Ito et al. explicitly did not discloses:
1. A rate of change in viscosity of the organic solvent (B) as calculated according to the following formula (1) is not more than 140%, 
Rate of change in viscosity (%) = (ɳB/ɳ50) x 100 (1) 

3. The water-based ink according to claim 1, wherein a weighted mean value of a boiling point of the organic solvent (B) is not lower than 150°C and not higher than 250°C.
16. A printing method of printing characters or images on a printing medium using the water-based ink according to claim 1, in which a water absorption of the printing medium per a unit surface area thereof as measured by contacting the printing medium with pure water for 100 milliseconds is not less than 0 g/m2 and not more than 10 g/m2.
However, Ito et al. discloses exactly same organic solvent, and same recording medium as applicant discloses in their own specification. The change in viscosity, boiling point and water absorption is a property of the material, which constant to the material. Therefore, the organic solvent discloses by the Ito et al. obviously have a rate of change in viscosity of the organic solvent (B) as calculated according to the following formula (1) is not more than 140%, 
Rate of change in viscosity (%) = (ɳB/ɳ50) x 100 (1) 
wherein ɳB is a viscosity of the organic solvent (B) as measured at 32°C; and 150 is a viscosity of a 50% by mass aqueous solution of the organic solvent (B) as measured at 32°C.

16. A printing method of printing characters or images on a printing medium using the water-based ink according to claim 1, in which a water absorption of the printing medium per a unit surface area thereof as measured by contacting the printing medium with pure water for 100 milliseconds is not less than 0 g/m2 and not more than 10 g/m2.

Conclusion
Applicant’s submission of the requirements for the joint research agreement prior art exclusion under 35 U.S.C. 102(b)(2)(C) on 01/04/2022 prompted the new double patenting rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See generally MPEP § 706.02(l)(3). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853